Citation Nr: 0404135	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In June 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  


REMAND

The veteran claims service connection for a bilateral eye 
injury that occurred while lighting a field stove and that 
his current eye problems were the result of this inservice 
injury.  Unfortunately, the National Personnel Records Center 
(NPRC) reported that the veteran's service medical records 
were presumed destroyed in a fire in 1973; however daily sick 
reports do show that the veteran was on the sick list on July 
6, 1944, July 9, 1944, and July 17, 1944.  Additionally, the 
veteran submitted statements from fellow servicemen who were 
with him when this injury occurred.  Medical records show 
that the veteran has a history of eye surgery for cataracts 
and corneal implant and treatment for macular degeneration 
and subsequent corneal transplant of each eye.  There is no 
medical opinion of record addressing the veteran's medical 
history and his current eye disorder.

VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2003).  Before reaching a determination in 
this case, it is the Board's conclusion that a VA examination 
should be conducted to obtain a medical opinion as to the 
etiology of current disabilities of the eyes.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of this notification must be incorporated 
into the claims file. 

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal that 
are not currently included in the clams 
file.  With any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record.  
If, after making reasonable efforts to 
obtain named records the VBA AMC is 
unable to secure same, the VBA AMC must 
notify the appellant and (a) identify the 
specific records the VBA AMC is unable to 
obtain; (b) briefly explain the efforts 
that the VBA AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the VBA AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  After the completion of #1 and #2 
above, the veteran should be scheduled 
for a VA eye examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction of the examinations.  The 
examiner is requested to review the 
veteran's medical history comment on the 
nature and etiology of any eye disorders.  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
provide an opinion as to whether any 
current eye disorder of the either eye is 
at least as likely as not (50 percent 
probability) attributable to the 
veteran's service.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issue currently on appeal.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




